 



Exhibit 10.2
LEITCH TECHNOLOGY CORPORATION
150 Ferrand Drive, Suite 700
Toronto, Ontario
MSC 3E5
LETTER AGREEMENT
November 17, 2003
Mr. Timothy Thorsteinson
Dear Tim:
Further to our recent discussions with you regarding your new role with Leitch
Technology Corporation (“Leitch”) and its related companies (collectively, the
“Corporation”), we are writing to confirm the terms and conditions of our
agreement with you which are as follows:

  1.   Position – You will be appointed President and Chief Executive Officer of
the Corporation, effective November 24, 2003. You will report to and will be
subject to the control and direction of the board of directors of the
Corporation (the “Board”). When a vacancy on the Board next occurs, you will be
appointed to the Board and, while you are the President and CEO of Leitch, you
will be nominated as part of the management slate of directors at each annual
general meeting. You will perform your duties in Canada, but will be required to
travel to the United States and elsewhere, on business, on a regular basis. You
will devote all of your business time and attention to the business of the
Corporation and will not, without the express written consent of the Board,
engage in any other business or undertaking while you are employed by the
Corporation.     2.   Term – The term of your employment with the Corporation
will commence on November 24, 2003 and will continue until terminated in the
manner hereinafter provided (the “Term”). However, notwithstanding any other
provision of this letter agreement, this letter agreement and your employment by
the Corporation shall automatically terminate on the date on which you reach
65 years of age (the “Retirement Date”).     3.   Salary – Your salary will be
$300,000 U.S. per year which will be reviewed annually and may be increased at
the discretion of the Board or the Compensation Committee of the Board (the
“Base Salary”).     4.   Bonus – You are eligible for a bonus (the “Bonus”)
which, if you achieve target performance, will be equal to 50% of your Base
Salary (“Target Bonus”). You are eligible for a bonus in excess of Target Bonus
if you achieve performance in excess of target performance. For the calendar
year 2004, you are entitled to

 



--------------------------------------------------------------------------------



 



      receive a guaranteed minimum bonus of $150,000 U.S., subject to the
following payment schedule:

  (a)   $75,000 U.S. to be paid within 45 calendar days of the commencement of
employment, and on a date selected by you to ensure appropriate tax efficiency
and cash flow, and     (b)   $75,000 U.S. to be paid on the same schedule as
bonus payments to other Leitch executives in relation to the fiscal year end.

      Commencing in the calendar year 2005, the Corporation may, at the
discretion of the Board or the Compensation Committee of the Board, pay up to
50% of your Bonus in the form of restricted common shares of Leitch which vest
immediately, but which must be held by you during the Term.     5.   Signing
Bonus – On the first day of the Term, you will receive an initial grant of
100,000 common shares of Leitch which will vest as to 1/24th at the end of the
first month following the commencement of the Term and as to an additional
1/24th at the end of each month thereafter. If you leave employment for any
reason, other than termination without Cause (as defined below) or constructive
dismissal, you will forfeit all unvested common shares. Subject to the advice of
KPMG on the cash flow and tax efficiency of the vesting schedule, the parties
agree to modify it to accomplish the desired goals while vesting over the
two-year period.     6.   Performance Options – On the first day of the Term,
you will receive an initial grant of options to purchase 300,000 common shares
of Leitch with an exercise price equal to fair market value as at the date of
grant (the “Performance Options”). The Performance Options will vest on the
achievement of the earnings per share targets during the first two years of the
Term at the rate of 37,500 Performance Options per fiscal quarter on the last
day of the quarter for each quarter in which the earnings per share target is
met. If the earnings per share target for any one or more quarters is not met,
the Performance Options will vest on the achievement of the cumulative annual
earnings per share targets during each year of the two-year period. The
Performance Options will expire 5 years after the date of grant. If you leave
employment for any reason, including termination with Cause, you will forfeit
all Performance Options which have not vested as at your Termination Date (as
defined below). All Performance Options will be subject to the terms and
conditions set out in the applicable option plan, except to the extent such
terms and conditions are expressly modified by this Agreement or the Performance
Option grant agreement.     7.   Options – You will be eligible to receive
additional grants of options to acquire common shares of Leitch (“Options”) in
the discretion of the Board or the Compensation Committee of the Board or on the
achievement of earnings per share targets established by the Board or the
Compensation Committee of the Board. Generally you will be eligible to receive
annual grants of Options to

 



--------------------------------------------------------------------------------



 



      purchase 50,000 common shares, with an exercise price equal to fair market
value at the date of grant, which vest as to 1/2 on the first, second and third
anniversaries of the date of grant and which expire 5 years after the date of
grant. All Options will be subject to the terms and conditions set out in the
applicable option plan except to the extent such terms and conditions are
expressly modified by this Agreement or the Option grant agreement.     8.  
Share Ownership – Over the first years of the Term, you are encouraged to
acquire and to maintain during the Term, an equity interest in Leitch, in the
form of common shares or restricted common shares with a value equal to two
times your Base Salary.     9.   Benefits – You will be eligible to participate
in all benefit plans generally available to senior executives of the Corporation
which shall include: A company car with leasing, regular maintenance, insurance,
licensing, fuel costs and applicable taxes paid by the Corporation or a car
allowance of equivalent value. Participation in health, dental, long-term
disability and other benefit plans available to the senior executives of the
Corporation. In addition, the Corporation will pay for all costs associated with
the preparation of your United States and Canadian income tax returns for the
tax years 2003, 2004, 2005 and 2006.     10.   Expenses – You will be reimbursed
for all reasonable business and travel expenses incurred by you in the
performance of your duties under the Agreement in accordance with the
Corporation’s policies and on provision of receipts.     11.   Vacation – During
the Term, you shall be entitled to four weeks vacation during each of the
Corporation’s fiscal years provided that you shall not be entitled to carry over
unused vacation days to the next fiscal year. The Corporation will provide you
with payment in lieu of unused vacation days.     12.   Reimbursement of Excess
Taxes – In order to eliminate the burden of additional taxation due to your
relocation to Canada, you will be entitled to receive a reimbursement for the
additional income tax arising from your Base Salary and Bonus (whether paid in
cash or in the form of vested restricted common shares) earned in Canada during
the first three years of the Term. For greater certainty, this reimbursement
does not apply to compensation earned after the first three years of the Term
and does not apply to any compensation other than the Base Salary and Bonus
specifically referred to in this Section. The reimbursement will be “grossed up”
so that you will receive the reimbursement on the net of tax basis.         The
reimbursement for a particular year will be provided subsequent to receiving a
reconciliation worksheet, which computes the reimbursement and gross up based on
your actual Canadian and U.S. tax returns file for that year.         Should you
receive a US tax refund arising from a foreign tax credit carryback or
carryforward, you will pay the Corporation an amount equal to the refund, plus

 



--------------------------------------------------------------------------------



 



      any income tax benefit arising from the payment of the amount to the
Corporation. This repayment only applies to the carryback or carryforward of
foreign taxes arising from compensation paid by the Corporation.         You
will make every reasonable effort to minimize additional taxes and claim all
available foreign tax credit carrybacks and carryforwards.     13.   Relocation
–

  (a)   You are required to relocate to the Greater Toronto Area at the
commencement of the Term or as soon thereafter as is practical. You are entitled
to be reimbursed for the reasonable costs actually incurred by you in relocating
yourself and your family to a maximum of $100,000 U.S. In addition, you are
entitled to be reimbursed for the reasonable costs actually incurred by you to
secure a work visa and governmental permission to immigrate to Canada.     (b)  
In the event that your employment is terminated by the Corporation other than
for Just Cause, or in the event of a constructive dismissal, the Corporation
will pay all of the reasonable costs actually incurred by you in moving yourself
and your family and your household goods back to California to a maximum of
$100,000 U.S.

  14.   Termination by the Corporation – During the Term, your employment and
letter agreement may be terminated:

  (a)   by the Corporation at any time by notices in writing from the
Corporation to you without prior notice for Just Cause (as defined below)
without further obligation or payment by the Corporation; or     (b)   by the
Corporation at any time, for any reason, whatsoever, other than for Just Cause,
by notice in writing from the Corporation to you without prior notice and
payment to you within five business days of the Termination Date of a lump sum
retiring allowance (the “Termination Payment”) equal to two times your then
current Base Salary plus two times the Bonus paid or guaranteed to be paid to
you in the calendar year immediately preceding your Termination Date. Payment of
the Termination Payment is conditional on you signing a full and final release
in favor of the Corporation, its affiliates and their respective directors,
officers and employees. Any amounts payable to you shall be deemed to include
any obligation of the Corporation to provide notice, pay in lieu of notice
and/or severance pay under any applicable statute, as amended from time to time,
or under any applicable successor employment standards legislation and will not
be subject to mitigation of damages; or     (c)   by resignation by you at any
time on two months written notice. The Corporation may accept your written
notice or reduce your duties at any time prior to the expiration of the
two-month period and you agree to perform such reduced duties or to cease
performing your duties provided

 



--------------------------------------------------------------------------------



 



      that the Corporation continues to pay your Base Salary and to treat you in
other respects as if you were actively employed to the end of the two-month
notice period.

For the purposes of this Agreement, your Date of Termination will be in the case
of termination under section 14(a) or (b), the date of the notice and in the
case of resignation under section 14(c), the end of the two-month notice period,
provided that no period of statutory or reasonable notice shall be included in
determining Date of Termination.

  15.   Effect of Termination upon Stock Options – Upon termination of your
employment by the Corporation without Just Cause or by constructive dismissal,
any unvested Options (other than your Performance Options) then held by you
which would otherwise have vested during the twenty-four month period following
the Date of Termination, shall vest as at the Date of Termination. You will have
60 days from the Date of Termination to exercise all vested Options and vested
Performance Options after which time all unexercised Options and Performance
Options will terminate.

  16.   Benefits Continuation – If your employment is terminated by the
Corporation other than for Just Cause, all medical, disability and group term
life insurance benefits shall continue to the earlier of (i) 24 months following
the Termination Date, or (ii) the date upon which you obtain similar benefits
coverage elsewhere. Benefits will be continued pursuant to this section only to
the extent that such benefits or any one or number of them are permitted to be
continued under the Corporation’s plans at standard premium rates; provided,
however, that if the benefits cannot be continued, the Corporation will pay the
amount that it pays in premiums to provide you with such benefits) until the
earlier of (i) 24 months following the Termination Date, or (ii) the date upon
which you obtain similar benefits coverage elsewhere.     17.   Change in
Control – If there is a Change in Control (as hereinafter defined) and within
the period of one year immediately following the date upon which the Change in
Control occurs, and if your employment is terminated by the Corporation without
Just Cause (including as a result of constructive dismissal), all unvested
Options (other than your unvested Performance Options) and all unvested common
stock and restricted stock shall automatically vest and you shall have 60 days
from the date your employment is terminated in which to exercise all vested
Options, Performance Options.         “Change in Control” for the purposes of
this letter agreement means:

  (i)   a majority of directors who are elected to the Board at the shareholder
meeting prior to the Change of Control were not nominated for such election by
the committee of the Board to which the Board has delegated

 



--------------------------------------------------------------------------------



 



      the responsibility to nominate directors and were not approved by the
Board for nomination for election by the shareholders; or     (ii)   the
accumulation of 51% or more of the Corporation’s voting securities by one person
or more than one person acting in concert,

provided that, for greater certainty, there shall not be a Change in Control if
you or any corporation which you control or with which you are associated or
affiliated, acquires or is part of a group of persons which acquires, 51% or
more of the corporation’s voting securities.

18.   Non-Competition – During the Term and for a period of 12 months following
the Date of Termination, you agree that you will not, directly or indirectly, in
any manner whatsoever including either individually, or in partnership, jointly
or in conjunction with any other person, or as principal, agent, owner,
consultant, contractor, execut5ive, officer, director, advisor or shareholder:

  (i)   be engaged in any undertaking;     (ii)   have any financial or other
interest (including an interest by way of royalty or compensation arrangements);
or     (iii)   advise, render or provide services to, lend money to or guarantee
the debts or obligations of any person;

in either of Canada or the United States, which is the same as or which compete
in any material respect with that of the Corporation in respect of products
supplied to the television industry or any material part thereof, carried on by
the corporation or any of its subsidiaries.
Nothing in this section 18 shall prevent you from owning not more than 5% of any
class of securities of any entity, the securities of which are listed on a
recognized stock exchange or traded in the over the counter market in Canada or
the United States, which carries on a business which is the same or which
competes with the television industry supply business of the Corporation or any
of its subsidiaries.

19.   Corporate Opportunity – During the Term and for a period of 24 months
following the Date of Termination, you agree that you will not appropriate any
corporate opportunity for yourself or any business referred to in section 18.

20.   Non-Solicitation – During the Term and for a period of 24 months following
the Date of Termination, you agree that you will not: (directly or indirectly,
employ or retain as an independent contractor any employee of the Corporation or
any of its subsidiaries or induce or solicit, or attempt to induce, any such
person to leave his or her employment; (b) contact or solicit any designated
customers of the Corporation, or any of its subsidiaries for the purpose of
selling to the designated customers any products or services which are the same
as, or in any way competitive with, the products or services sold by the
Corporation or any of its subsidiaries, as the case may be. For the purpose of
this section, a “designated customer” means a person who was a customer of the

 



--------------------------------------------------------------------------------



 



Corporation or any of its subsidiaries at any time during the six months
preceding the Restricted Period.

21.   Acknowledgement – In the course of fulfilling your duties as an officer
and director of the Corporation, you will be entrusted with confidential and
proprietary information and trade secrets relating to the businesses carried on
by the Corporation, its subsidiaries and affiliates. All such information
belongs to the Corporation. The disclosure of any such confidential and
proprietary information and trade secrets to competitors of the Corporation or
the general public may be detrimental to the best interests of the Corporation.
Further, in the course of fulfilling your obligations hereunder, you will be one
of the principal representatives of the Corporation and as such will be
significantly responsible for maintaining and enhancing the goodwill of the
Corporation. Accordingly, you hereby agree that the right to maintain the
confidentiality of such confidential and proprietary information and trade
secrets and the right to preserve the Corporation’s goodwill constitute
proprietary rights which the Corporation is entitled to protect.   22.  
Confidentiality – You agree that you will not, either during the Term or at any
time hereafter, disclose any of such aforementioned confidential and proprietary
information and trade secrets without the prior written consent of the Chairman
of the Board, to any person other than to the officers of the Corporation or the
Board, nor shall you use the same for any purposes other than those of the
Corporation; provided, however that the foregoing shall not apply to any
confidential and proprietary information or trade secret which is or becomes
lawfully known to the public or to the competitors of the Corporation.   23.  
Resignation as Officer and Director - You hereby covenant and agree that upon
any notice of termination of this letter agreement being given, you shall
forthwith tender your resignation from all offices then held by you in the
Corporation and its subsidiaries and affiliates, to be effective immediately,
and you shall not be entitled to receive any severance payment or compensation
for loss of office or otherwise by reason of such resignation other than as
provided here.   24.   Entire Agreement – This letter agreement constitutes the
entire agreement between you and the Corporation with respect to the subject
matter hereof. The provisions hereof shall endure to the benefit of and be
binding upon you and your heirs, executors, administrators and legal personal
representatives and upon the Corporation and its successors and assigns.   25.  
Choice of Law – This letter agreement shall be deemed to have been made in and
shall be construed in accordance with and governed by the laws of the Province
of Ontario.   26.   Withholdings – All amounts payable hereunder and all taxable
benefits are subject to withholdings required by law.

 



--------------------------------------------------------------------------------



 



27.   Legal Advice –

  (a)   You hereby represent and warrant that you have had sufficient
opportunity to seek legal advice with respect to this letter agreement and that
you fully understand the nature and effect of this letter agreement and are
entering into it freely and voluntarily.     (b)   The Corporation will
reimburse you for the reasonable legal fees actually incurred by you in
connection with the review and finalization of this letter agreement to a
maximum of 10,000.

28.   Conditional Agreement – You represent and warrant that you are not subject
to any agreements with or obligations to a former employer or otherwise which
would prevent you from carrying out your duties under this letter agreement to
the full extent contemplated by this letter agreement. This Agreement and the
offer of employment contained in this Agreement are subject to and conditional
on the accuracy of this representation and warranty and on the Corporation being
satisfied with its review of your references and on you obtaining visas and any
other permissions or authorizations required for you to be legally entitled to
immigrate to work for the Corporation in Ontario, provided that the Corporation
shall provide all assistance reasonably required by you to obtain such visas and
authorizations.   29.   Indemnification – The Corporation will defend, indemnify
and save you harmless from any and all actions or suits undertaken by Thomson
Multimedia Inc. or Grass Valley Group, Inc or any respective subsidiary, related
or associated company in relation to or arising out of the performance of your
duties for the Corporation, regardless of the jurisdiction in which such actions
or suits are undertaken, and including but not limited to legal costs, interest
and all damages and other payments whatsoever and howsoever arising, to the
maximum extent permitted in accordance with the applicable business corporations
act, provided that the corporation will not defend, indemnify or save you
harmless in the event that the presentation and warranty in section 28 of this
agreement is not true and complete. The parties agree that under no
circumstances have you been asked or will you be permitted to use the
confidential or proprietary information of any prior employer in your work for
the Corporation. you hereby acknowledge that you understand this prohibition and
affirmatively agree that you will not use the confidential or proprietary
information of any prior employer in your work for the Corporation.   30.  
Facsimile/Counterparts –

  (a)   This letter may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
two or more counterparts have been signed by each party and delivered to the
other party.     (b)   This letter may be executed by facsimile and will be
deemed effective as if it were an original.         Would you kindly confirm
your agreement to the foregoing terms and conditions by signing the enclosed
copy of this letter where indicated and returning it to the attention of the
undersigned as soon as possible.



Yours very truly,
/s/ Bill Baker
Bill Baker
Director
     I have read, understand and agree to the terms and conditions set out above
as of the 17th day of November, 2003.

     
/s/ Timothy Thorsteinson
   
 
Timothy Thorsteinson
   

 



--------------------------------------------------------------------------------



 



         
(torys) [g03195g03195a01.gif]
  Suite 300   David Chaikof
 
  79 Wellington St. W.   Direct Tel. 416.865.8126
 
  Box 270, TD Centre   Direct Fax 416.865-7380
 
  Toronto, Ontario   dchaiko@torys.com
 
  M5K IN 2 Canada      
 
  TEL 416.865.0040    
 
  FAX 416.865.7380      
 
  www.torys.com    

June 9, 2005
PRIVATE AND CONFIDENTIAL
Tim Thorsteinson
Leitch Technology Corporation
150 Ferrand Drive
Suite 700
Toronto, Ontario
M3C 3E5
Dear Tim:
     Re: Compensation
     Further to our discussions respecting your compensation, this letter sets
out the terms of your compensation for the fiscal year 2006 and your bonus
entitlement to April 30, 2005. Except to the extent specified in this letter,
your agreement with Leitch Technology Corporation dated November 17, 2003 as
amended governs the terms of your employment.
     Your salary for the fiscal year 2006 will be $400,000 (U.S.) per annum.
Your bonus for the period November 24, 2003 to April 30, 2005 will be $600,000
(U.S.). You have received $200,000 (U.S.) of this amount. The balance of
$400,000 (U.S.) will be paid to you on the next payroll date. Your bonus for the
fiscal year 2006 will be 60% of base salary ($240,000 U.S.) at target and will
be a maximum bonus of 200% of target bonus ($480,000 U.S.).
     An annual grant of 50,000 options and a one time special grant of 60,000
options were both granted June 7, 2005. The exercise price for all options is
fair market value as at June 7, 2005, determined in accordance with the Leitch
option plan. 55,000 of the options granted to you will vest based on time
criteria and 55,000 will vest based on achievement of performance targets.
     The 55,000 time vesting options will vest 25% on the third anniversary of
the date of grant, 25% on the fourth anniversary of the date of grant and 50% on
the fifth anniversary of the date of grant.
     The 55,000 performance vesting options will vest based on the achievement
of target operating income before tax of $19,772,000 (excluding extraordinary
items) as set out in the approved 2006 financial plan, and shown on the attached
three year plan, of which fiscal year 2006 was approved. If the target is met,
the performance vested options will vest 1/3 on each of the first, second and
third anniversaries of the date of grant. If the target is not met, the 55,000
performance vesting options will be forfeited. Options are otherwise granted in
accordance with the terms and conditions of the Leitch option plan and will be
subject to the usual terms of an option grant agreement.
     We value your contribution and look forward to your continued success with
the Company.

            Yours truly,
      /s/ David Chaikof       David Chaikof           

DC/hahs
Encl.

cc:   David Toews, Leitch Technology Corporation
Board of Directors of Leitch Technology Corporation





--------------------------------------------------------------------------------



 



LEITCH TECHNOLOGY CORPORATION
150 Ferrand Drive, Suite 700
Toronto, Ontario
M3C 3E5
August 31, 2005
Mr. Timothy Thorsteinson
Dear Tim:
     As you know, pursuant to an Arrangement Agreement dated August 31, 2005
between Harris Corporation (“Harris”) and Leitch Technology Corporation
(“Leitch” or the “Corporation”), Harris has agreed to acquire all of the
outstanding common shares of Leitch pursuant to a plan of arrangement (the
“Arrangement Agreement”). As you are also aware, upon the completion of this
acquisition (the “Acquisition”), Leitch will become a private, wholly-owned
subsidiary of Harris.
     Harris has required that the Corporation enter into this letter agreement
(the “Letter Agreement” or “Agreement”) with you as a condition to its execution
of the Arrangement Agreement and completion of the Acquisition. This Letter
Agreement amends the terms and conditions of your employment agreement with
Leitch dated November 17, 2003 (the “Original Agreement”, which term includes
amendments made prior to the date hereof, including the compensation amendment
letter dated June 9, 2005) and is effective immediately following and
conditional upon completion of the plan of arrangement contemplated by the
Arrangement Agreement (the “Effective Date”).
     To be clear, the Original Agreement remains operative and in effect except
as modified by the terms and conditions of this Letter Agreement as set out
below. Specifically, as a result of the modified terms and conditions set out
below, the first three sentences of Section 1, Sections 2 through 8, 14, 15 and
17 of the Original Agreement are no longer of any force or effect.

1.   Position — As of the Effective Date, you will serve as President of the
Corporation. You will report to Jeremy C. Wensinger, President of Harris
Broadcast Communications Division. Subject to Section 2 below, Harris and the
Corporation agree that, during the Term, any post-acquisition restructuring of
Harris or the Corporation will not result in any change to your title as
President of the Corporation nor will it result in any material reduction in
your duties, responsibilities or authority as President of the Corporation.   2.
  Post-Acquisition Restructuring — In the event that, during the Term, Harris or
the Corporation may take steps to re-organize, restructure, modify or terminate
any of the Corporation’s businesses, operations, assets or capital (including,
without limitation, by way of merger, consolidation or amalgamation with Harris
or an affiliate of Harris),



--------------------------------------------------------------------------------



 



- 2 -

whether completed in a single transaction or series of related transactions, in
order to align the operations of the Corporation with those of Harris, achieve
business synergies, advance tax planning objectives or to achieve other
objectives determined by the Board or the Corporation in its respective sole
discretion to be in the best interests of Harris or the Corporation, as the case
may be (a “Re-organization”), you will not be required to relocate during the
first 365 days of this Agreement nor will your salary or bonus or aggregate
level of benefits be reduced. Nevertheless, any Re-organization during the Term
that results in any material reduction of your duties, responsibilities,
authority, title or reporting relationships shall provide a basis for you to
assert a breach of contract, constructive dismissal or similar claim against the
Corporation or Harris. In the event that Harris or the Corporation engages in a
material breach of the provisions of this Section 2 during the Term, your
employment will be deemed to have been terminated without cause and the
provisions of Section 15 or 16, whichever is applicable, shall apply. For
greater certainty, in the event that you are required by Harris or the
Corporation to relocate after the first 365 days of this Agreement, you agree
that such relocation will not constitute a breach of this Agreement nor will it
provide you with any basis to assert a constructive dismissal claim.

3.   Term — The term of your employment with the Corporation will continue as of
the Effective Date until terminated in the manner hereinafter provided (the
“Term”).   4.   Salary — Your annual salary will be $400,000 U.S. (the “Base
Salary”) which will be reviewed annually and may be increased at the discretion
of Harris.   5.   Bonus Eligibility. You will continue to be eligible for a
bonus under the Leitch Executive Bonus Program for the remainder of Leitch’s
FY’06 with a bonus targeted at $240,000. The Bonus will be subject to the terms
and conditions of the Leitch Executive Bonus Program and its related documents.
Effective for Harris’ FY’07 and beyond, you will be eligible for an annual bonus
(the “Bonus”) under the Harris Annual Incentive Plan, provided you meet
specified target performance criteria. The Bonus will be subject to the terms
and conditions of the Harris Annual Incentive Plan and its related documents.  
6.   Leitch Options and Restricted Share Awards — It is a term and condition of
this Agreement that all outstanding time based and performance based options to
purchase common shares of Leitch previously granted to you pursuant to the
Leitch Stock Option Plan as revised, dated September 11, 2001 and all right,
title and interest that you may have thereto shall vest prior to the Effective
Date, and that you will be compensated in respect of such options or any common
shares in the capital of Leitch acquired pursuant to the exercise of such
options, in each case in accordance with the terms of the Plan of Arrangement.
Prior to the Effective Date, all right, title and interest that you have to any
outstanding unvested awards of restricted common shares granted to you pursuant
to the Original Agreement will be accelerated and common shares in the capital
of Leitch issued pursuant thereto so that you will be compensated in respect of
such shares in accordance with the terms of the Plan of Arrangement. Upon the
completion of the foregoing, all right, title and interest that you may have in
options to purchase common



--------------------------------------------------------------------------------



 



- 3 -

    shares in the capital of Leitch or awards to acquire restricted common
shares in the capital of Leitch or agreements to acquire any such options or
awards shall be discharged and terminated.   7.   Severance/Transaction
Payments.

  (a)   First Payment — Within thirty (30) calendar days of the Effective Date,
the Corporation will provide you with a lump sum payment equal to your Base
Salary (US$400,000) plus the Bonus paid in respect of the Corporation’s fiscal
year 2005 (US$450,000), for a total payment of US$850,000 (the “First Payment”).
    (b)   Second Payment — In the event that you remain actively employed by the
Corporation or other affiliate of Harris on the date that is 364 days after the
Effective Date (the “Second Payment Date”) and if the Corporation satisfies a
revenue target of CDN$200,000,000 in its FY’06, the Corporation will provide you
with a lump sum payment equal to your Base Salary (US$400,000) plus the Bonus
paid in respect of the Corporation’s fiscal year 2005 (US$450,000), for a total
payment of US$850,000 (the “Second Payment”). The Corporation will provide you
with the Second Payment within thirty (30) days of the Second Payment Date. For
greater certainty, you will forfeit your entitlement to the Second Payment if
you resign your employment or if you are dismissed for cause prior to the Second
Payment Date.

Section 12 of the Original Agreement will apply to payments made to you by the
Corporation under this Section 7.

8.   Performance Share Awards. Subject to final approval by the Harris Board,
you will be entitled to an award for 7,000 Performance Shares pursuant to
Harris’s equity incentive plan (the “Incentive Plan”). The award described in
this Section 8 will be subject to the terms and conditions of the Incentive Plan
and the Performance Share Award Agreement Terms and Conditions.   9.   Stock
Options. Subject to final approval by the Harris Board, you will be entitled to
a Non-Qualified Stock Option (as defined in the Incentive Plan) to purchase
30,000 shares of common stock of Harris Corp., $1.00 par value, under the
Incentive Plan. The option described in this Section 9 will be subject to the
terms and conditions of the Incentive Plan and the Stock Option Agreement Terms
and Conditions   10.   Restricted Stock. Subject to final approval by the Harris
Board, you will be entitled to a grant of 20,000 shares of Restricted Stock (as
defined in the Incentive Plan) under the Incentive Plan, which Restricted Stock
would vest on the third anniversary of the Effective Date. The grant described
in this Section 10 will be subject to the terms and conditions of the Incentive
Plan and the Restricted Stock Award Agreement Terms and Conditions.



--------------------------------------------------------------------------------



 



- 4 -

11.   Non-Competition — The Non-Competition provision set out in Section 18 of
the Original Agreement is hereby modified to apply not only to the business of
the Corporation but also to the business conducted by Harris and any of its
affiliates.   12.   Non-Solicitation — The Non-Solicitation provision set out in
Section 19 of the Original Agreement is hereby modified to apply not only to the
customers and employees of the Corporation but also to the customers and
employees of Harris and any of its affiliates.   13.   Ancillary Documents — In
connection with your employment with the Company, you will be required to
execute certain documents that form part of Harris employment practices and
procedures including, without limitation, the attached Standard Canadian
Employee Agreement. To be clear, the Standard Canadian Employee Agreement shall
form part of the terms and conditions of your employment with the Corporation
along with any other confidentiality agreements or restrictive covenants that
you have executed in favour of the Corporation prior to the date hereof.   14.  
Termination Date — For the purposes of the Original Agreement and this
Agreement, and for any grants of equity-based compensation under Sections 8, 9
and 10 hereof, the term “Termination Date” and references to termination of
employment shall refer to the date on which the Corporation notifies you that
your employment has been terminated with or without cause and, in the case of
resignation, the date that you notify the Corporation of the termination of your
employment. For greater certainty, no period of statutory or common law
reasonable notice shall be included in determining the Termination Date.   15.  
Termination on Notice prior to the Second Payment Date.       It is the
intention of both Harris and the Corporation that a mutually rewarding
relationship between you and the Corporation or other Harris affiliate will
continue successfully into the foreseeable future and beyond. However, in the
event that your employment relationship is terminated by the Corporation, and
depending on the date of such termination, the provisions in this Section 15 and
Section 16 hereof set out the compensation arrangements that would govern.

  (a)   If your employment is terminated by the Corporation without cause, or if
you are constructively dismissed at any time prior to the Second Payment Date,
the Corporation will provide you with the Second Payment within thirty
(30) calendar days of the Termination Date.     (b)   In the event that the
Corporation terminates your employment without cause, or if you are
constructively dismissed prior to the Second Payment Date, your participation in
the Corporation’s benefit plans will be maintained in accordance with paragraph
16 of the Original Agreement, it being understood and agreed that all references
to “24 months” in paragraph 16 of the Original Agreement shall be read as
“12 months”.



--------------------------------------------------------------------------------



 



- 5 -



16.   Termination on Notice after the Second Payment Date.

  (a)   If your employment is terminated by the Corporation without cause or if
you are constructively dismissed at any time after the Second Payment Date, the
Corporation will provide you with a lump sum payment equal to your then Base
Salary plus the Bonus paid in respect of the Corporation’s fiscal year 2006
within thirty (30) calendar days of the Termination Date.     (b)   If your
employment is terminated by the Corporation without cause or if you are
constructively dismissed at any time after the Second Payment Date, the
Corporation shall maintain your participation in the Corporation’s benefit plans
in accordance with paragraph 16 of the Original Agreement, it being understood
and agreed that all references to “24 months” in paragraph 16 of the Original
Agreement shall be read as “12 months”.

17.   No Additional Payments — If the Corporation terminates your employment
under Section 15 or 16, as the case may be, the Corporation shall not be
obligated to make any further payments under this Agreement, except for amounts
due and remaining unpaid as at the Termination Date and payment of any amounts
provided for in Section 15 or 16, as the case may be. The payments provided for
in Section 15 and 16, as applicable, shall be inclusive of your entitlement to
notice, termination pay, and severance pay under applicable statutory and common
law requirements. You acknowledge and agree that the notice or pay in lieu of
notice provisions in Section 15 and 16 are fair and reasonable and are the
result of negotiation between the parties.   18.   Relocation — Any amounts that
you are entitled to pursuant to Section 13(b) of the Original Agreement shall be
paid no later than the date that is 2-1/2 months after the end of the tax year
in which your employment is terminated.   19.   Entire Agreement — Together with
the Original Agreement, this Letter Agreement constitutes the entire agreement
between you and the Corporation with respect to the subject matter hereof. The
provisions hereof shall inure to the benefit of and be binding upon you and your
heirs, executors, administrators and legal personal representatives and upon the
Corporation and its successors and assigns.

* * * * *



--------------------------------------------------------------------------------



 



- 6 -

     Would you kindly confirm your agreement to the foregoing terms and
conditions of your employment with the Corporation by signing the enclosed copy
of this letter where indicated and return it to the attention of the undersigned
as soon as possible.
Yours very truly,
Per:

                  /s/ David Chaikof       David Chaikof       Chair,
Compensation Committee and Director
Leitch Technology Corporation     

I have read, understand and agree to the terms and conditions of my employment
set out above as of the 31st day of August, 2005.
Signed:

                  /s/ Tim Thorsteinson       Tim Thorsteinson           



--------------------------------------------------------------------------------



 



APPENDIX A
EMPLOYEE AGREEMENT
     As a condition of, and in consideration of my employment and the
compensation and benefits provided to me by Leitch Technology Corporation, its
subsidiaries or affiliated companies controlled by Harris Corporation
(collectively referred to herein as “Harris”), Harris and I agree as follows:
     1. Definitions.
          (A) “Confidential Information” means any confidential, proprietary or
trade secret information, whether or not marked or otherwise designated as
confidential, whether in document, electronic or some other form, and includes,
without limitation, information that is not publicly known regarding finances,
business and marketing plans, proposals, projections, forecasts, existing and
prospective customers, vendor identities, employees and compensation, drawings,
manuals, inventions, patent applications, process and fabrication information,
research plans and results, computer programs, data bases, software flow charts,
specifications, technical data, scientific and technical information, test
results, market studies, and know-how related to any of the above.
          (B) “Harris Confidential Information” means Confidential Information
relating to Harris and including Confidential Information received by Harris
from third parties which Harris is obligated to keep confidential.
     2. Confidential Information Acquired Outside My Employment With Harris.
During my employment with Harris, I will hold in strictest confidence and not
use or disclose for the benefit of Harris any Confidential Information of any
prior employer or any other employer, person or entity without the express
written consent of such employer, person or entity.
     3. Employee Representations To Harris. By signing this Agreement, I also
certify that my employment with Harris does not and will not violate the
provisions of any agreements or understandings, written or oral, to which I am a
party, including any agreements or understandings relating to the protection of
Confidential Information and any covenants not to compete. I agree to
specifically identify in an attachment to this Agreement any and all agreements
or understandings, written or oral, with any prior employer or any other
employer, person or entity that may affect or restrict me in my employment with
Harris and to attach hereto copies of any such written agreements or
understandings.
     4. Confidential Information Acquired During My Employment With Harris.
During and after my employment with Harris, I will maintain in strict confidence
and not disclose to any person or entity any Harris Confidential Information
except with the prior permission in writing by an authorized representative of
Harris. Also, I will not use any Harris Confidential Information for the benefit
of anyone other than Harris. Further, I represent that I will not, during my
employment with Harris, enter into any agreement requiring the protection of
Confidential Information of another person or entity relating to any business or
technology of Harris without the prior written consent of Harris.
     5. Disclosure Of Inventions And Assignment To Harris.



--------------------------------------------------------------------------------



 



- 2 -

          (A) All inventions (whether patentable or unpatentable), improvements,
discoveries and creations (including computer programs) and all copyrights
therein, which during the period of my employment by Harris I shall conceive or
first reduce to practice alone or in conjunction with others (a) while engaged
in any work for Harris or with the use of facilities or materials of Harris, or
(b) which relate to any product, process, development or research work, or any
other business of Harris, and all records relating thereto (in written, or
machine readable, or other form), shall be the property of Harris. I agree to
promptly make full written disclosure of all inventions I may conceive or first
reduce to practice during the period of my employment by Harris, and to submit
such disclosures and related records to the proper designated representative of
Harris.
          (B) Further, on request of Harris at any time, I will, without charge
but at Harris’ expense, execute and deliver applications for patents and
copyright registrations in Canada or any foreign countries on such inventions,
improvements, discoveries and creations, together with assignment to Harris of
my entire interest therein, and I will give to Harris such reasonable assistance
as may be requested of me in securing, enforcing and protecting such
applications, patents, unpublished copyrights and copyright registrations.
          (C) I agree to identify on a non-confidential basis in a separate
attachment my prior inventive activities which I own or control in whole or in
part.
IMPORTANT NOTICE
This Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of Harris was used and which was developed
entirely on your own time, unless (a) the invention relates (i) directly to the
business of Harris or (ii) to Harris’ actual or demonstrably anticipated
research or development or (b) the invention results from any work performed by
you for Harris.
     6. Physical Property Acquired During My Employment. Upon termination of my
employment for any reason, I agree to immediately return all physical or
tangible property of Harris including but not limited to credit cards, keys,
computers, equipment, supplies, and the originals and copies of any and all
records, notebooks, drawings, technical data, photographs, recordings and
computer files.
     7. Obligations Survive Termination. I understand that my obligations under
this Agreement shall survive termination of my employment with Harris, whether
such termination is with or without cause. In the event that my employment with
Harris is terminated for any reason, I agree to provide, and consent to Harris
to provide, a copy of this Agreement to any recruiter or prospective or
subsequent employer.
     8. Assignment. This Agreement may be enforced by Harris’ assignees and
successors.
     9. Non-Waiver. I understand and agree that the failure of Harris to insist
in any one or more instances upon performance of any of the terms, covenants or
conditions of this Agreement shall not be construed as a waiver or a
relinquishment of any right or claim granted or arising hereunder or of the
future performance of any such term, covenant or condition, and such failure
shall in no way affect the validity of this Agreement or the rights and
obligations



--------------------------------------------------------------------------------



 



- 3 -

hereunder. Further, I understand and agree that, in addition to my obligations
under this Agreement, I may have additional obligations to Harris that arise
under statutory and/or common law, and that nothing in this Agreement is
intended to or is to be construed as a waiver or relinquishment by Harris of any
of its statutory and/or common law rights or claims.
     10. Termination.
     (a) With Cause — I understand and agree that Harris may terminate my
employment at any time, with notice or pay in lieu of notice, for cause. Cause
shall include, but not be limited to, the following:
(i) fraud or misappropriation of Harris property or funds;
(ii) dishonesty or allowing my personal interests to conflict with Harris’
interests in relation, to any project I am involved in, or any other duty that I
owe to Harris; and
(iii) the breach, by me, of any of my covenants or obligations under this
agreement, including my duty of confidentiality.
     (b) Without Cause — I understand and agree that Harris may terminate my
employment at any time, without cause, on providing to me the amounts described
in Sections 15 and 16 of the Letter Agreement of even date attached herewith.
          I further understand and agree that this notice or pay in lieu of
notice and, if applicable, severance pay, is inclusive of all statutory amounts
to which I may be entitled under applicable provincial employment standards
legislation.
     11. Injunctive Relief. I understand and agree that Harris will suffer
irreparable harm in the event that I breach any of my obligations contained in
this Agreement and that monetary damages will be inadequate to compensate
Harris. I agree that in the event of a breach, or threatened breach, by me of
any of the provisions of this Agreement or other obligations which I owe Harris,
Harris, in addition to and not in limitation of any other rights, remedies or
damages available to it at law or in equity, shall be entitled to an interim
injunction, interlocutory injunction and permanent injunction, in order to
prevent or to restrain any such breach by me, or by any of my immediate family,
partners, co-venturers, employers, employees, servants, agents, representatives
and any and all persons directly or indirectly acting for, on behalf of, or with
me.
     12. Governing Law And Venue. This Agreement will be governed by and
interpreted in accordance with the laws of the Province of Ontario and the
applicable laws of Canada, without regard to or application of choice of law
rules or principles. I hereby expressly consent to the jurisdiction and venue of
the provincial and federal courts and tribunals in and for the Province of
Ontario in any lawsuit filed by Harris or me relating to this Agreement.
     13. Severability. In the event that any provision of this Agreement is
found by a court to be illegal, invalid or unenforceable, then such provision
shall not be voided but shall be enforced to the maximum extent permissible
under applicable law, and the remainder of this Agreement shall remain in full
force and effect.
     14. Voluntary Nature Of Agreement. My signature below certifies that I have
read, understand and agree with the terms and conditions of this Agreement. I
have had reasonable opportunity to seek legal advice regarding the terms of this
Agreement and I am voluntarily signing this Agreement.



--------------------------------------------------------------------------------



 



- 4 -

      LEITCH CORPORATION   EMPLOYEE       By: /s/ David Chaikof
 
Print Name: David Chaikof
Title: Chair of the Compensation Committee
and Director
Date: ____________________________________   Signature: /s/ Tim Thorsteinson
 
Print Name: Tim Thorsteinson
 
Date: August 31, 2005

Instructions: After reading this Employee Agreement, the employee should sign
two (2) copies in the presence of a Human Resources or other company
representative, who will also sign the Agreement as a witness. One signed
original will be retained by the employee and one signed original will be
maintained in the employee’s personnel file.

 



--------------------------------------------------------------------------------



 



HARRIS LOGO
October 24, 2005
Mr. Timothy Thorsteinson
c/o Leitch Technology Corporation
150 Ferrand Drive, Suite 700
Toronto, Ontario M3C 3E5
Re: Awards of Restricted Stock Units and Performance Share Units
Dear Tim:
     On August 31, 2005 you entered into a letter employment agreement (the
“Employment Agreement”) with Leitch Technology Corporation. The Employment
Agreement provided, among other things, that you would be entitled to awards of
performance shares and restricted stock pursuant to the Harris Corporation
(“Harris”) equity incentive plan (the “Incentive Plan”), subject to final
approval by the Harris Board of Directors (“Board”).
     Pursuant to this letter agreement (this “Letter Agreement”), you and Harris
agree that in lieu of granting you the performance shares and restricted stock
as provided in Sections 8 and 10, respectively, of the Employment Agreement,
Harris will, subject to final approval by the Harris Board, grant you the
following awards under the Incentive Plan:

  1.   Performance Units: You will be entitled to an award of 7,000 Performance
Units (as defined in the Incentive Plan), payable in the form of common stock of
Harris. The Performance Units will be subject to the terms and conditions of the
Incentive Plan and the Performance Unit Award Agreement Terms and Conditions.  
  2.   Restricted Units: You will be entitled to an award of 20,000 Restricted
Units (as defined in the Incentive Plan), payable in the form of common stock of
Harris, which will vest on the third anniversary of the Effective Date (as
defined in the Employment Agreement). The Restricted Units will be subject to
the terms and conditions of the Incentive Plan and the Restricted Unit Award
Agreement Terms and Conditions.

     This Letter Agreement is effective immediately following and is conditional
upon completion of the plan of arrangement contemplated by the Arrangement
Agreement (as defined in the Employment Agreement).
     This Letter Agreement supersedes any prior understandings, agreements or
representations by or between you and Harris, which may have related to the
subject matter of this Letter Agreement in any way. Effective as of the date of
this Letter

 



--------------------------------------------------------------------------------



 



Agreement, you acknowledge that you have no rights or entitlements under the
Employment Agreement with respect to the grant of Performance Share Awards or
Restricted Stock. This Letter Agreement does not otherwise impact the terms and
conditions of the Employment Agreement.
     Please confirm your agreement to the foregoing terms and conditions with
Harris by signing the enclosed copy of this letter where indicated and returning
it to the attention of the undersigned as soon as possible.

            Sincerely yours,
      /s/ Scott T. Mikuen       Scott T. Mikuen      V.P. Associate General
Counsel and Corporate Secretary     

Enclosure
     I have read, understand and agree to the terms and conditions set out above
as of the 24th day of October, 2005.

            /s/ Tim Thorsteinson       Tim Thorsteinson           

 